Citation Nr: 1826550	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-25 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hemorrhoids.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to November 1991.  He also had subsequent reserve component service until October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Pertinently, although the RO granted service connection for hemorrhoids in a May 2012 rating decision, an earlier effective date of November 23, 1991 was assigned.  Despite awarding an earlier effective date, the RO continued the noncompensable rating.  The Veteran disagreed with the assigned evaluation and, subsequently, appealed this decision.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating that he had to separately appeal this "downstream" issue).

In March 2018, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed bilateral hearing loss is etiologically related to his active military service.

2.  Resolving all reasonable doubt in favor of the Veteran, for the entire period on appeal since November 23, 1991, his hemorrhoid disability was manifested by mild to moderate hemorrhoids with frequent recurrences and occasional bleeding; however, no secondary anemia or anal fissures were manifested.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  For the entire period on appeal, since November 23, 1991, the criteria for an initial 10 percent evaluation, but no higher, for hemorrhoids have been met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. § 4.114, DC 7336 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Service Connection for Bilateral Hearing Loss

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In this case, the probative medical evidence confirms that the Veteran has sufficient hearing loss to be considered an actual ratable disability as defined by VA regulation.  38 C.F.R. § 3.385.  See March 2018 Private Audiology Exam. Rep. (indicating that auditory threshold in 4000 Hz frequency is greater than 40 decibels).  During both VA and private audiological evaluation, the Veteran has consistently reported exposure to aircraft noise as a crewmember on the P-3 Orion turbo prop airplanes, which the Board accepts as credible evidence of noise exposure in service.  In fact, the Veteran is already in receipt of service-connected for bilateral tinnitus on the basis of this in-service exposure.  Based on evidence of service in a military occupation consistent with exposure to high levels of noise and acoustic trauma, the remaining question before the Board is whether the Veteran's currently diagnosed hearing loss disability is related to his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's STRs are unremarkable for any history, complaints, treatment, findings, or diagnosis of hearing loss.  Specifically, while there was a "significant shift" at the 4000 Hz frequency in the right ear between the time of enlistment and separation, the Veteran's separation examination was normal.  Nonetheless, service connection is still permissible in this circumstance if the evidence, on the whole, shows this condition is the result of his service.  38 C.F.R. § 3.303(d).

The Veteran was afforded VA audiology examinations in March 1992, August 2011, as well as in November 2016, during which audiologists did not find a current diagnosis of a bilateral hearing loss disability for VA purposes.  However, these examination reports all documented the Veteran's report of in-service noise exposure and lack of post-service exposure.  In fact, although his hearing loss was not considered disabling for VA purposes, the November 2016 audiologist opined that it is at least as likely as not that the threshold shifts observed during service are related to such noise exposure and acoustic trauma during service.  See also Dr. D.H.'s Oct. 2012 Med. Stmt. (indicating that the Veteran's hearing loss is more pronounced that would be expected at his age of 49, so it is likely that his hearing loss was caused by his reported [and documented] noise exposure during service).

These findings notwithstanding, Dr. D.H., a private audiologist, submitted results from a March 2018 audiology evaluation, which reveals a diagnosis of hearing loss for VA purposes.  After addressing the Veteran's credible report of military noise exposure, Dr. D.H. concluded that it is as likely as not that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  In addition to noting that the Veteran's hearing loss is more pronounced than he would expect at his age of 54, Dr. D.H. noted that the Veteran's post-service occupation as a business executive would not expose him to excessive noise exposure.

In light of the foregoing reasons and bases, the evidence supporting the claim is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim.  Therefore, the Board is of the opinion that the point of equipoise has been reached in this appeal.  The Veteran was exposed to aircraft noise in service.  The lay and medical evidence shows that he now has bilateral hearing loss, as well as he is already service-connected for bilateral tinnitus.  The Board recognizes the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While prior audiology evaluations did not establish a valid diagnosis of hearing loss for VA purposes, the March 2018 audiology findings demonstrate a valid diagnosis.  Moreover, both VA examiners and private audiologists have found a positive relationship ("nexus") between the Veteran's current bilateral hearing loss and his in-service noise exposure.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, as here, at worst evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  Accordingly, affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Legal Criteria for Increased Rating Claims

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Compensable Evaluation for Hemorrhoids

For the entire initial rating period [i.e., since November 23, 1991], the Veteran's service-connected hemorrhoids have been assigned a noncompensable evaluation [i.e. a zero percent rating] pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent evaluation is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

After a review of the lay and medical evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the criteria for a compensable rating under Diagnostic Code 7336 for the service-connected hemorrhoids are met or approximated for the entire initial rating period since November 23, 1991.  Throughout the rating period, the Veteran's hemorrhoid disability was manifested by mild to moderate hemorrhoids with frequent flare-ups.  See, e.g.,  Mar. 1992 VA Exam. Rep. (recurring episodes of slight bleeding and protrusion of hemorrhoids with reported flare-ups lasting anywhere from a day to three weeks in duration); Sept. 2006 Dr. M.C. Med. R. (bleeding from hemorrhoids daily for the last month; internal and external hemorrhoids shown without fissures); Aug. 2011 VA. Exam. Rep. (occasional bleeding and recurrence without thrombosis twice per year; no anemia shown); and, Mar. 2018 Rectum DBQ (documenting large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences; no persistent bleeding, secondary anemia or fissures shown).

Although the Veteran's symptoms have waxed and waned at various times, he has competently and credibly reported hemorrhoids at a frequency that more closely approximates the symptom of frequent recurrences of hemorrhoids contemplated in the 10 percent schedular rating criteria.  See, e.g. Mar. 2018 Board Hearing Tr. at 7 (reporting frequent flare-ups and noting that his VA examination took place when there was not a flare-up).  Thus, the Board finds that the disability picture for his hemorrhoids closely approximates the schedular criteria for a 10 percent evaluation under DC 7336.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 7336 are met for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.

The above notwithstanding, the Board finds that an initial evaluation higher than 10 percent under Diagnostic Code 7336 for hemorrhoids is not warranted, because the hemorrhoid disability was not manifested by secondary anemia or fissures at any point during the period on appeal.  Both VA and private treatment records associated with the claims file, including the September 2006 private medical record and March 2018 DBQ, explicitly indicate that the Veteran's hemorrhoid disability showed no secondary anemia and no fissures.  The rating criteria specifically include the conjunctive "with," so that hemorrhoids must be present in conjunction with anal fissures (or anemia) in order to meet the criteria for the 20 percent schedular rating under DC 7336.  While there is some occasional bleeding associated with the hemorrhoid disability, the evidence in this case shows no anemia or anal fissures associated with the hemorrhoids during the rating period; therefore, the preponderance of the evidence is against finding that the criteria for a 20 percent rating are met or approximated for any period.  38 C.F.R. §§ 4.3, 4.7.

In sum, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his service-connected hemorrhoids more closely approximated the criteria for an initial 10 percent rating under DC 7336.  See 38 C.F.R. § 4.7.  Therefore, the criteria for an initial 10 percent rating have been met.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Finally, neither the Veteran nor his representative has raised any other issues with respect to the claim for a higher disability rating, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

For the entire period on appeal, entitlement to an initial 10 percent evaluation, but no higher, for hemorrhoids is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


